WiNBORNE, J.,
dissenting: The Constitution of North Carolina declares that in all criminal prosecutions every man has the right to be informed of the accusation against him, and that no person shall be put to answer any charge except by indictment, presentment, or impeachment. Art. I, sections 11 and 12. An accused has the right to- be informed of the specific accusation against him, and to be tried accordingly. Hence, the motion in arrest of judgment, aptly made by defendant, but not referred to in the majority opinion, is meritorious, in my opinion, and should be allowed for that the warrant is fatally defective. “The indictment should set forth the facts constituting the aiding and abetting.” Joyce on Indictments, 2d Ed., page 392, section 356. The warrant here merely charges that defendant did “aid and abet in prosti*778tution and assignation.” It fails to state wherein defendant aided and abetted. Without a description of the acts constituting the aiding and abetting, the warrant is defective. For example, larceny is a crime, but no one would contend that a bill charging larceny, without a description of the thing stolen, would be good.
Let us then see the situation in hand. It is noted that the Legislature, in the act “for the repression of prostitution,” Public Laws 1919, ch. 215, now O. S., 4357, et seq., has undertaken in six paragraphs to minutely define numerous acts as substantive offenses, in the main — specific acts pertaining to aiding and abetting prostitution or assignation. And then it sets forth the all-inclusive section, which reads: “7. To engage in prostitution or assignation, or to aid or abet prostitution or assignation by any means whatsoever.” It is especially noted that this section does not merely say “to aid or abet prostitution or assignation,” as charged in the warrant, but there are added the descriptive words “by any means whatsoever,” thereby covering a multitude of acts. Thus, by proper construction, it is manifest that the Legislature intended that these super-added words should be given a meaning, and catch all other acts of aiding and abetting prostitution or assignation.
Such general clause, following the particular and specific clauses, must be confined to things of the same kind. Levi’s Southerlands Statutory Construction, Yol. 2, 2d Ed., sec. 422 (268), p. 814. Therefore, in order to determine whether any offense be committed, it is essential that for the words of the statute “by any means whatsoever” to be given force and effect, there must be stated in the warrant the acts and circumstances of the particular charge, so that the court can see as a matter of law that a crime is charged, S. v. Phelps, 65 N. C., 450; S. v. Finch, 218 N. C., 511; 11 S. E. (2d), 547, and the defendant be apprised of the particular offense charged against him, a right guaranteed to him by the Constitution of North Carolina, Art. I, secs. 11 and 12.
If the warrant had been drawn to cover an offense falling within one of the sections of the statute defining substantive offenses, decisions of this Court would require that the charge in the warrant should describe the offense in the language of the statute. Otherwise, the warrant would be defective. Should, then, there be no description where an alleged aider and abettor be charged ? Manifestly, the Legislature, in using the words “by any means whatsoever,” did not so intend.
But it is asserted in the majority opinion that this question has been decided in S. v. Waggoner, 207 N. C., 306, 176 S. E., 566, contrary to contention of defendant. However, an examination of the record shows that, while it is true that the third count in the warrant there is the same as that here, each of the first two counts described offenses within the statutory descriptions of substantive offenses. Therefore, the war*779rant was not subject to motion to quasb. And there was conviction on tbe second count. Hence, motion in arrest of judgment was not in order. Tbus, tbe question here is not settled there.
Furthermore, the challenge to the warrant is not answered by simply saying that the “warrant was drawn in the language of the statute and is sufficient in law.” While it is a general rule prevailing in this and other jurisdictions that an indictment for a statutory offense is sufficient if the offense be charged in the words of the statute, 8. v. Jackson, 218 N. C., 373, 11 S. E. (2d), 149, the rule is without application where the words of the statute do not in themselves inform the accused of the specific offense of which he is accused so as to enable him to prepare his defense or plead his conviction or acquittal as a bar to further prosecution for the same offense, as where the statute characterizes the offense in mere general or generic terms, or does not sufficiently define the crime or set forth all of its essential elements. In such situation the statutory words must be supplemented by other allegations which so plainly, intelligibly and explicitly set forth every essential element of the offense as to leave no doubt in the mind of the accused and the court as to the offense intended to be charged. 27 Am. Jur., 662; Ind. and Inf., sec. 103; 50 C. J., 810 — Prostitution, 25; S. v. Liles, 78 N. C., 496; S. v. Bragg, 86 N. C., 687; S. v. Deal, 92 N. C., 802; S. v. Watkins, 101 N. C., 702, 8 S. E., 346; S. v. Whedbee, 152 N. C., 770, 67 S. E., 60; S. v. Ballangee, 191 N. C., 700, 132 S. E., 795; S. v. Watkins, 200 N. C., 692, 158 S. E., 393; S. v. Cole, 202 N. C., 592, 163 S. E., 594; U. S. v. Cruikshank, 92 U. S., 542, 23 L. Ed., 588, 2 Otto. (S. Ct.), 542; U. S. v. Simmons, 96 U. S., 360, 24 L. Ed., 819; U. S. v. Carll, 105 U. S., 661; U. S. v. Hess, 124 U. S., 483, 31 L. Ed., 516, 8 S. Ct., 571; Evans v. U. S., 153 U. S., 584, 38 L. Ed., 830, 14 S Ct., 934; Keck v. U. S., 172 U. S., 434, 43 L. Ed., 505, 19 S. Ct., 254; Armour Packing Co. v. U. S., 209 U. S., 56, 52 L. Ed., 681, 28 S. Ct., 428
In 50 C. J., 810, Prostitution, see. 25, speaking of prosecutions under that subject, it is stated: “As in other criminal prosecutions the indictment must state the offense with sufficient definiteness and certainty as fully to apprise accused of the charge against him. While it is ordinarily sufficient to charge a statutory offense in the language of the statute, this rule is subject to the qualification that, where a more particular statement of facts is necessary to charge the offense with such certainty, as will apprise the accused of the offense imputed to him, it must be made; and where the statute denounces the offense in generic terms, the indictment must go further in stating the offense than by merely using the language of the statute, and state the acts or facts falling within the general terms on which it is intended to rely for conviction.”
*780This Court, in S. v. Watkins, 101 N. C., 702, 8 S. E., 346, in opinion by Merrimon, J., uses this language : “It is sufficient and proper, ordinarily, to charge statutory offenses in the words, or substantially the words, of the statute creating them, and especially is this so when the 'statute defines the offenses in words that have a technical or precise meaning, such as in themselves imply the offense, or the character and quality of the act or acts, or things that constitute it, or an essential part or essential parts of it. . . . This is so because the court can in such cases see and determine that an offense is charged in the indictment, and the accused will have such information in respect to it as will enable him to understand it, and make preparation for his defense, and as will enable him to plead former acquittal or conviction in case of subsequent prosecution. . . . It is otherwise, however, when the words of the statute are not precise, but are uncertain or indefinite in their meaning, implying a multiplicity and variety of acts or things which may or may not constitute the offense in whole or in part. In such cases it is necessary to charge the facts that give specific character and significance to the acts charged to have been done, and as designated, with reasonable certainty in the statute cited, ... in order that the court may see that the offense is charged and the accused may prepare for his defense . . . The act should be so specified and charged as to show that they mean what the statute intends . . . The court must see that the offense is charged, and it and not the pleader must determine that the acts done constitute the offense denounced by the statute. . . .”
And in S. v. Cole, supra, the Court, speaking through Adauis, J., states: “As a rule it is enough to charge a statutory offense in the words of the statute. But this is not always true. It is sometimes necessary not only to pursue the technical language of the statute but to set forth the facts and circumstances which go to make up the offense. . . . In all criminal prosecutions every man has the right to be informed of the accusation against him; and the accusation must be definite. . . . ‘Every indictment is a compound of law and fact and must be so drawn that the court can, upon its inspection, be able to see the alleged crime,’ S. v. Hathcock, 29 N. C., 52. This is essential to a valid judgment. In explanation of the principle, Ruffin, C. J., used this significant language in S. v. Stanton, 23 N. C., 424, ‘Thus a statute may be so inaccurately penned that its language does not express the whole meaning the Legislature had; and by construction its sense is extended beyond its words. In such a case the indictment must contain such averments of other facts, not expressly mentioned in the statute, as will bring the case within the true meaning of the statute; that is, the indictment must contain such words as ought to have been used in the statute if the Legislature had correctly expressed therein their precise meaning. In *781S. v. Johnson, 12 N. C., 360, for example, it was beld that, besides charging in the words of the act that the prisoner, being on board the vessel, concealed a slave therein, the indictment should have charged a connection between the prisoner and the vessel as that he was a mariner belonging to her; because that 'was the true construction of the act. So, where a statute uses a generic term, it may be necessary to state in the indictment the particular species in connection with which the crime was charged.’ ” And, after stating that similarly the principle was applied in S. v. Farmer, 104 N. C., 887, 10 S. E., 563, Adams, J., continues, “These decisions exemplify the rule that an indictment may follow the language of the statute when the statute defines the offense and contains all that is essential to constitute the crime and to inform the accused of its nature; but if a particular clause in a statute does not set forth all the essential elements of the specified act intended to be punished, such elements must be charged in the bill,” citing authorities.
The Supreme Court of the United States, in U. S. v. Simmons, supra, uses this language: “Where the offense is purely statutory ... it is ‘as a general rule sufficient in the indictment to charge the defendant with acts coming fully within statutory description, in the substantial words of the statute, without any further expansion of the matter’ . . . But to this general rule there is the qualification, fundamental in the law of criminal procedure, that the accused must be apprised by the indictment, with reasonable certainty, of the nature of the accusation against him, to the end that he may prepare his defense, and plead the judgment as a bar to the subsequent prosecution for the same offense. An indictment not so framed is defective, although it may follow the language of the statute.”
And, further, in U. S. v. Hess, supra, following the Cruikshank, Simmons, and similar eases, these headnotes epitomize the decisions of the Court: “(1) In an indictment all material facts and circumstances embraced in the definition of the offense must be stated, or the indictment will be defective . . . (3) The language of the statute may be used in the general description of an offense, but it must be accompanied with such a statement of facts and circumstances as will inform the accused of the specific offense, coming under the general description, with which he is charged. (4) Such particulars are matters of substance and not of form, and their omission is not aided or cured by the verdict.”
Furthermore, even though under the statute, C. S., 4623, a warrant or indictment shall be deemed sufficient in form if it express the charge against defendant in a plain, intelligible and explicit manner, and it is not to be held defective by reason of any informality or refinement if the matter appearing therein be sufficient to enable the court to proceed to *782judgment, this Court, in tbe case of S. v. Ballangee, supra, after referring to opinions in S. v. Moses, 13 N. C., 452, and S. v. Gallimore, 24 N. C., 372, stated: “In each of these cases it was said in substance that the statute does not supply the omission of a distinct averment of any fact or circumstance which is an essential constituent of the offense charged. Every crime consists of acts done or omitted, and it is not sufficient to charge a defendant generally with the commission of a particular offense (unless the form of the indictment is prescribed by statute), but all the essential facts and circumstances must be set forth,” citing cases.
Moreover, defect in a warrant or bill of indictment is not cured by the statute which enables the defendant to call for a bill of particulars. C. S., 4613. This section applies only when further information not required to be set out in the indictment is desirable. The “particulars” authorized are not a part of the indictment. Request for bill of particulars is addressed to discretion of the court. A bill of particulars therefore will not supply any matter which the indictment must contain. S. v. Long, 143 N. C., 670, 57 S. E., 349; S. v. Deal, supra; S. v. Cole, supra.
For these reasons my vote is for reversal of ruling below on motion in arrest of judgment.
Stacy, C. J., and BabNhill, J., concur in dissent.